                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

RICHARD ALFRED TASKER,

      Plaintiff,

v.                                                 Case No. 5:19cv544-TKW-MJF

NORTHWEST FLORIDA RECEPTION
CENTER, et al.,

     Defendants.
____________________________/

                                     ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 4) and the objections filed by Plaintiff (Doc. 7). Based on

my de novo review of the issues raised in the objections, I agree with the magistrate

judge that this case is due to be dismissed as malicious and an abuse of the judicial

process based on Plaintiff’s failure to disclose his prior lawsuits as required by the

civil rights complaint form.

      The complaint form filled out and signed by Plaintiff under the penalty of

perjury warned that the “FAILURE TO DISCLSOSE ALL PRIOR CIVIL CASES

MAY RESULT IN THE DISMISSAL OF THIS CASE” (emphasis in original).

Despite this warning, Plaintiff answered “no” to each of the questions asking him to

list previous civil lawsuits. Even if, as Plaintiff argues, the prior cases were not
“similar” to the present case (and, therefore need not have been disclosed in response

to Questions IV(A) and (B)), they should have been disclosed in response to

Question IV(C) because they were all civil rights suits related to the conditions of

his confinement and/or Question IV(D) because two of the cases were dismissed for

failure to state a claim. The fact that Plaintiff did not remember the cases is no

excuse for his untruthful negative answers to the questions because prisoners have a

duty to keep track of information (case numbers, at a minium) about their previous

lawsuits. Additionally, if Plaintiff did not maintain records of his prior lawsuits, he

should have at least disclosed that fact (“IF YOU ARE UNSURE OF ANY PRIOR

CASES YOU HAVE FILED, THAT FACT MUST BE DISCLOSED AS WELL”)

and contacted the clerks of the court(s) in which he filed the previous lawsuits in

order to get information about the cases so he could accurately respond to the

questions on the complaint form.

      Accordingly, for the reasons stated above, it is ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     This case is DISMISSED without prejudice pursuant to 28 U.S.C.

             §§1915A(b)(1) and 1915(e)(2)(B)(i).

      3.     The Clerk shall close the file.



                                          2
DONE and ORDERED this 13th day of January, 2020.

                      T. Kent Wetherell, II
                     T. KENT WETHERELL, II
                     UNITED STATES DISTRICT JUDGE




                             3
